ORDER
The Notice of Appeal filed by defendant and third-party plaintiff (Fannie Mae) and defendant (GlassRatner Management & Realty Advisors, *488LLC) is RETAINED. Their Petition for Discretionary Review is ALLOWED. Plaintiff and third-party defendant’s (Michael A. Falk) Motion to Dismiss Appeal is DENIED.
By order of the Court in Conference, this the 10th day of April 2014.
In addition, the parties are directed to address the applicability, if any, of N.C.G.S. § 45-37(b) (1991) and N.C.G.S. § 45-37(b) (2011) to this case.
s/Beaslev. J.
For the Court